Citation Nr: 0332698	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  98-09 962	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for vitiligo.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. L. Wight, Counsel



INTRODUCTION

The veteran served on active duty from June 1972 to May 1974.

This case comes to the Board of Veterans' Appeals (Board) by 
means of a July 1997 rating decision rendered by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In September 2000, the Board remanded 
the case to the RO for further development.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran's service medical records are silent for any 
complaint, treatment, or diagnosis of vitiligo.

3.  The first clinical evidence of vitiligo is contained in 
private medical records dated in 1984.  

4.  A private physician has opined that it is "possible" 
that the veteran's vitiligo resulted from in-service 
treatment for a skin lesion.

5.  VA physicians, after reviewing the claims folder and 
examining the veteran, have opined that the veteran's 
vitiligo is a natural process that did not result from his 
active military service or in-service treatment for a skin 
lesion.  


CONCLUSION OF LAW

Vitiligo was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim for service connection for vitiligo.  38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 (West 2002).  The 
law provides that VA has a duty to assist veterans and other 
claimants in developing their claims for VA benefits.  The 
Board notes that the veteran's application for the benefit at 
issue is complete.  

The VCAA provides that upon receipt of an application for VA 
benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(b) (2003).  VA must inform the veteran whether he or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  By various 
correspondence from the RO as well as the statement of the 
case and supplemental statements of the case issued during 
the course of the appeal, the veteran was informed of the 
provisions of the VCAA including VA's duty to notify him 
about his claim and its duty to assist him in obtaining 
evidence for his claim.  In particular, by letter dated in 
June 2002, he was informed of the evidence necessary to 
establish entitlement to the benefit sought, what VA had done 
to help him with his claim, what evidence was still needed 
from him, and what he could do to help with his claim.  
Accordingly, the Board finds that the duty to inform the 
veteran of required evidence to substantiate his claim has 
been satisfied.  38 U.S.C.A. § 5103(a).

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 C.F.R. § 3.159(c).  Thus, VA is required to obtain all 
pertinent VA treatment records.  In the present case, VA 
treatment and examination reports have been received.  In 
addition, VA has a duty to assist the veteran in obtaining 
relevant treatment records referenced by the veteran.  
However, the evidence does not show that the veteran has 
referenced the existence of any obtainable relevant medical 
evidence that has not been associated with the claims folder.  
As VA has secured all medical records that the veteran has 
identified pertinent to this claim, VA's duty to assist him 
in this regard is satisfied.  

The duty to assist also requires a medical examination or 
opinion when necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this regard, 
the veteran has been afforded a VA examination addressing the 
etiology of his claimed skin condition in conjunction with 
this claim.  The report of this examination along with the 
other evidence of record is sufficient to decide the 
veteran's claim.  38 U.S.C.A. § 5103A(d)(1).

VA has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefit sought, what VA has done and/or 
was unable to accomplish, and what evidence/information he 
can obtain/submit himself.  Accordingly, the Board finds that 
the requirements set forth in the VCAA with regard to the 
veteran's claim for service connection for vitiligo have been 
met.


Evidentiary Background:  The veteran was afforded an 
enlistment examination in February 1972 in conjunction with 
his entry into active military service.  The report of his 
examination indicates that the veteran had a mole located on 
his left cheek.  However, his skin was noted to be normal.  
Subsequent service medical records show that the veteran was 
treated for complaints of a lesion on his right cheek in 
January 1974.  He reported that he had had the lesion since 
he was 12 and that there was no recent change in the lesion.  
Examination revealed an intradermal nevus.  The examining 
medical officer felt that there was no reason for removal, 
except for cosmetic reasons.  

Despite his in-service treatment for his skin nevus, a May 
1974 separation examination is negative for any treatment, 
complaint, or diagnosis of a skin disorder.  The examination 
report notes that the veteran's medical record had been 
reviewed by the examining medical officer.  Additionally, in 
a report of medical history, the veteran indicated that he 
did not have, nor had he ever had, skin diseases.  

Similarly, the report of his September 1974 Army National 
Guard enlistment examination is negative for any complaints, 
treatment, or diagnosis of a skin disability.  

Post-service private medical records from Dr. T. Lawrence 
Fleisher dated in 1984 indicate that the veteran complained 
of an eight year history of skin problems.  A diagnosis of 
vitiligo was rendered.  The veteran was noted to have 
achromia throughout his body including on his face, arms, 
legs, hands, and back.  The veteran was prescribed medication 
for his skin condition.  

Treatment records from Dr. Reinaldo Rosario Guardiola show 
treatment for vitiligo from 1986 to 1989.  This treatment 
included psoralen-ultraviolet-light (PUVA) treatment.  An 
August 1986 medical record shows that the veteran had 
reported an 11-year history of vitiligo.  

By rating action dated in July 1997, the RO denied service 
connection for the veteran's vitiligo.  Service connection 
was denied as the evidence did not show in-service 
manifestations, diagnosis, or treatment for the claimed 
disability.  

In a July 1997 statement, Dr. Juan Lopez Berrios noted that 
the veteran had a case of generalized vitiligo.  Dr. Berrios 
noted that the veteran had reported prior treatment at his 
office around 1975 for this disorder; however, there was no 
previous record of treatment at his office.  

On his July 1997 Notice of Disagreement, the veteran reported 
that he began to feel an itching sensation in his hands 
during his last year of active duty.  He reported that he had 
consulted with an Army doctor.  The veteran felt that he had 
some sort of allergic reaction.  After his separation from 
active duty, the itching sensation continued in his hands.  
He reported that he received treatment from Dr. Roman Pinero, 
a private dermatologist, in December 1974; however, Dr. 
Pinero had retired and it was impossible to obtain records 
from him.  

In a statements dated in October 1997, AM and CV reported 
that they had known the veteran for 20 years and that they 
worked with the veteran.  Both AM and CV reported that the 
veteran's skin condition had gotten worse over time.  

The veteran was afforded a VA dermatological examination in 
November 1997 by Dr. Luz Figueroa.  The veteran reported a 
history of vitiligo since 1974.  This condition started 
small, but continued spreading later.  He was noted to have 
depigmented patches in his hands, forearm, face, neck, 
testicles, legs, and ankles.  Extensive vitiligo was 
diagnosed.  The examiner noted that the etiology of vitiligo 
was not known; however, he opined that the isoniazid (INH) 
the veteran took during service had no relationship to his 
current vitiligo.  Similarly, there was no relationship 
between the veteran's present vitiligo and other skin lesions 
treated during service.  

On his June 1998 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran asserted that he had a wart removed from 
his right cheek during service.   According to the veteran, 
after that treatment, he developed a white spot where the 
wart had been.  This spot later developed into vitiligo and 
Koebner Phenomenon.  

In a February 1999 statement, Dr. Rosario indicated that the 
veteran had a history of vitiligo for many years.  The 
veteran reported that he started to develop vitiligo (a 
depigmentation of the skin) on the right cheek in a 
dermatitic area produced by a cauterizing agent used to treat 
a warty growth that was removed during service.  Since that 
time, his skin condition began to spread to cover extensive 
areas.  The veteran had received different treatment 
modalities that had not prevented the spread of 
depigmentation.  Dr. Rosario reported that "according to the 
history given by this patient there is a good possibility 
that he developed vitiligo initially by the so called Koebner 
phenomenon (isomorphic reaction) that occurs in vitiligo and 
other skin disorders."  In this phenomenon, vitiligo appears 
in areas of healing trauma with the same shape as the initial 
injury.  Dr. Rosario opined that it was "possible that the 
initial dermatitis on the face of this patient turned out 
into vitiligo after the healing process intervened."  

In November 1999, the claims folder was returned to Dr. 
Figueroa for further explanation of his findings.  Dr. 
Figueroa noted that the Koebner phenomenon was reported in 
medical journals and that it was generally accepted that 
vitiligo may exhibit it.  However, there was no relation 
between the veteran's warty growth that was treated in 
service and his subsequent vitiligo.  Dr. Figueroa agreed 
with Dr. Rosario that vitiligo may develop in an area of 
trauma, such as the area where the veteran's warty growth was 
cauterized; however, vitiligo is an autoimmune process that 
was latent in the veteran and at any moment may have 
developed regardless of the treated facial wart.  It was 
noted that the Koebner phenomena may explain the appearance 
of a depigmented lesion in the treated area, but did not 
explain the development of vitiligo in other areas of the 
skin as is the case with the veteran.  

In April 2000, the RO obtained a medical opinion from Dr. 
Myrna M. Pagan, a VA physician.  In her report, Dr. Pagan 
noted that the medical evidence confirmed a diagnosis of 
vitiligo.  The veteran's service medical records were 
reviewed.  The veteran was noted to have an intradermal nevus 
in 1974.  Dr. Pagan opined that the veteran's depigmentation 
was the result of a natural progression of his vitiligo 
disease process, rather than the initial manifestation of 
this disability.  She noted that it was "not likely" that 
the veteran's vitiligo in the area of his wart removal was 
due to the wart removal.  Similarly, his vitiligo of other 
areas is not due to the wart removal, nor did it develop in 
the scar area.  The cause of his vitiligo was felt to be due 
to an autoimmune process.  


Legal Criteria:  In general service connection may be granted 
for a disability resulting from disease or injury incurred in 
or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  Service connection may 
be established for a disability resulting from diseases or 
injuries which are present in service or for a disease 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(2003).  

Establishing direct service connection for a disability which 
has not been shown in service requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 C.F.R. § 3.303(d); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Board concludes that medical evidence is needed to lend 
plausible support for the issue presented by this case 
because the issue involves questions of medical fact 
requiring medical knowledge or training for resolution.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Competent medical evidence 
is defined by the regulations as evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).


Analysis:  After a review of the evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for vitiligo.  
Accordingly, his claim fails.  

While the veteran asserts that he developed vitiligo during 
his active military service and that the condition was 
manifested by an itching sensation during his last year of 
active duty, his service medical records and service 
separation examination report are negative for any treatment, 
complaint, or diagnosis of vitiligo.  On the contrary, on a 
report of medical history the veteran denied a history of 
skin diseases.  Similarly, within six months following his 
release from active duty, the veteran was afforded an 
examination in conjunction with his enlistment into the Army 
National Guard.  The report of this examination is also 
silent for any treatment, complaint, or diagnosis of 
vitiligo.  

While the veteran asserts that he received treatment for 
vitiligo in 1975 from Dr. Berrios, the evidence does not 
support this contention.  On the contrary, Dr. Berrios 
indicated that he had no record of the veteran receiving 
treatment at his facility.  The first clinical documentation 
of vitiligo is a 1984 private treatment record, approximately 
10 years following his release from active duty.    

In an effort to assist the veteran in developing his claim, 
the RO obtained a VA examination and several VA medical 
opinions.  After examining the veteran and reviewing the 
claims folder, Dr. Figueroa opined that the veteran's 
vitiligo was not related to his active military service to 
include treatment for a warty growth of the cheek.  Dr. Pagan 
opined that it was not likely that the veteran's vitiligo in 
the area of his in-service wart removal or in other areas of 
his body was due to his wart removal.  The Board finds these 
opinions to be highly probative.  Both VA physicians reviewed 
the veteran's claim folder in conjunction with their 
opinions.  Additionally, Dr. Figueroa conducted a 
dermatological examination of the veteran.  

With respect to the conflicting opinion from Dr. Rosario, the 
Board notes that it is not required to accept doctors' 
opinions that are based upon the veteran's recitation of 
medical history. Godfrey v. Brown, 8 Vet. App. 113 (1995), 
see also, Owens v. Brown, 7 Vet. App. 429 (1995).   The 
evidence does not show that Dr. Rosario reviewed the 
veteran's service medical records or any other related 
documents which would have enabled him to form an opinion on 
an independent basis.  Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); see also Swann v. Brown, 5 Vet. App. 229 (1993).  On 
the contrary, Dr. Rosario prefaced his opinion by indicating 
that the opinion was based on the "history given by [the 
veteran]."  Accordingly, the Board finds Dr. Rosario's 
statements to be unpersuasive as to the relation of the 
veteran's current vitiligo to service.

The Board also finds that Dr. Rosario's statement that it was 
possible that the veteran's initial dermatitis on the face 
resulted in his vitiligo is too speculative to warrant a 
grant of service connection in light of the opinions by Dr. 
Figueroa and Dr. Pagan and the lack of a diagnosis or 
clinical findings of dermatitis or vitiligo during active 
duty.  The United States Court of Appeals for Veteran's 
Claims, formerly the United States Court of Veterans Appeals, 
(Court) has held that a medical opinion expressed in terms of 
"may," also implies "may or may not" and is too 
speculative to establish a plausible claim.  Bostain v. West, 
11 Vet. App. 124, 127 (1998), see also Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  

For the reasons set forth above, the Board concludes that the 
evidence against the veteran's claim is more probative and of 
greater weight and finds as a matter of fact that the 
veteran's vitiligo was not caused by an in-service disease or 
injury, nor was his vitiligo related to in-service treatment 
for a skin lesion.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for vitiligo, and the benefit of the doubt 
rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  A reasonable doubt exists where there is an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  It is a substantial doubt and one within the 
range of probability as distinguished from pure speculation 
or remote possibility.  Id.  It is not a means of reconciling 
actual conflict or a contradiction in the evidence.  Id.  In 
this case, for the reasons and bases discussed above, a 
reasonable doubt does not exist regarding the question of 
whether the evidence establishes a nexus between the 
veteran's vitiligo and his active military service.  


ORDER

Service connection for vitiligo is denied.



	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



